United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
STATION MAYPORT, Mayport, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-353
Issued: July 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 5, 2011 appellant, through his counsel, timely appealed the December 1,
2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP), which
denied reconsideration. Counsel also timely appealed the October 5, 2011 merit decision,
denying appellant’s claim for a schedule award. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3 (2011), the Board has
jurisdiction over the merits of the schedule award claim.
ISSUES
The issues are: (1) whether appellant has a ratable impairment of the lungs; and
(2) whether OWCP properly denied appellant’s October 11, 2011 request for reconsideration.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
Appellant, a 72-year-old retired supervisory quality assurance specialist -- shipbuilding,
has an accepted claim for post-inflammatory pulmonary fibrosis, which arose on or about
November 1, 2004.2 On September 12, 2011 he filed a claim for a schedule award.
OWCP previously referred appellant for examination by Dr. Ganesh K. Akula, a Boardcertified internist specializing in pulmonary disease, who examined appellant on April 14, 2011
and administered a pulmonary function study (PFS) that same day. The next day an arterial
blood gas study was administered. An electrocardiogram and chest x-ray were administered on
May 12, 2011. Dr. Akula also reviewed appellant’s medical records. In a July 24, 2011 report,
he noted that appellant was exposed to asbestos as a child while working in his father’s auto
shop. Dr. Akula also obtained a history of appellant’s asbestos exposure while employed as a
machinist at the shipyard from1957 to 1974. Additionally, appellant was a smoker with a 47year smoking history from age 18 to 65. Dr. Akula indicated that in 2004 appellant was
diagnosed with chronic obstructive pulmonary disease (COPD)/emphysema and in January 2005
he had a large bleb surgically removed from his right lung. He interpreted the PFS as revealing
moderate obstructive lung disease and probable underlying restrictive disease. The recent chest
x-ray revealed hyperaerated lungs with bilateral partially calcified pleural plaques and left apical
pleuroparenchymal fibrosis.3 Dr. Akula diagnosed moderate COPD. He explained that
appellant’s PFS revealed moderate obstructive air flow due to previous tobacco abuse.
Dr. Akula also diagnosed asbestos-related lung disease with pleural calcifications and interstitial
pulmonary fibrosis. He indicated that appellant’s main symptoms appeared related to his
underlying COPD and to some extent due to asbestosis, but it was hard to tell what percentage
was work related.
In a supplemental report dated August 11, 2011, Dr. Akula indicated that appellant had
moderate COPD, secondary to his previous smoking and had also developed asbestos-related
lung disease, including plural calcification and interstitial pulmonary fibrosis, as confirmed by
CT scan and pulmonary function test. He reiterated that appellant’s asbestos-related lung disease
-- plural calcifications and interstitial pulmonary fibrosis (asbestosis) -- was due to his
occupational exposure.
On October 3, 2011 Dr. A.E. Anderson, Jr., district medical adviser, reviewed the record,
including Dr. Akula’s reports and found that appellant had no impairment (zero percent) of the
lungs. He applied the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (6th ed. 2008), referencing Table 5-4 (Pulmonary Dysfunction),
A.M.A., Guides 88. Dr. Anderson calculated impairment based on a diagnosis of asbestosis and
he relied on the forced vital capacity (FVC) result from appellant’s April 14, 2011 PFS. The
FVC (3.97) result was 94 percent of predicted normal.

2

Appellant voluntarily retired effective May 1, 1993.

3

Dr. Akula also referenced a chest x-ray obtained on December 14, 2010. While he accurately described the
findings, he incorrectly identified this multi-view chest x-ray as a December 14, 2011 “CT [computerized
tomography] scan.”

2

By decision dated October 5, 2011, OWCP denied appellant’s claim for a schedule
award.
On October 11, 2011 appellant’s counsel requested reconsideration. He noted that, while
appellant’s FVC result did not demonstrate impairment, other findings of the April 14, 2011 PFS
demonstrated impairment under Table 5-4, A.M.A., Guides 88. Specifically, counsel noted that
the forced expiratory volume (FEV1) result (1.59) was 56 percent of predicted normal or a Class
2 impairment under Table 5-4.4 Counsel requested that the case be remanded to the medical
adviser to explain why appellant was not entitled to a rating based on his FEV1 result.
In a report dated October 24, 2011, Dr. Anderson explained that, based on Dr. Akula’s
report, appellant had work-related asbestosis, which was a restrictive disorder. He further
explained that, under the A.M.A., Guides (6th ed. 2008), FVC is the standard measure for
restrictive lung disease.
In a decision dated December 1, 2011, OWCP denied merit review.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.5 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.6 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).7
No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or in the implementing regulations.8 The list of scheduled members includes
the eye, arm, hand, fingers, leg, foot and toes.9 Additionally, FECA specifically provides for
compensation for loss of hearing and loss of vision.10 By authority granted under FECA, the
Secretary of Labor expanded the list of scheduled members to include the breast, kidney, larynx,
4

The post-bronchodilator result (1.73) was 61 percent of predicted normal, which also represented Class 2
impairment under Table 5-4, A.M.A., Guides 88.
5

5 U.S.C. § 8107(c).

6

20 C.F.R. § 10.404.

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).
8

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

9

5 U.S.C. § 8107(c).

10

Id.

3

lung, penis, testicle, tongue, ovary, uterus/cervix and vulva/vagina.11 Neither FECA nor the
regulations provide for the payment of a schedule award for the permanent loss of use of the
back or the body as a whole.12
Not all impairments to a scheduled member need be employment related. Under certain
circumstances, previous impairments may be included in calculating the percentage of loss.13
ANALYSIS
The Board finds that the case is not in posture for decision. Dr. Akula diagnosed
moderate COPD/emphysema due to smoking, as well as asbestos-related lung disease due to
occupational exposure. Dr. Anderson rated appellant’s pulmonary dysfunction based on his
asbestos-related employment injury. He explained that asbestosis was a restrictive impairment
and under the A.M.A., Guides (6th ed. 2008), the FVC result was the appropriate measure of
impairment due to asbestosis. Dr. Anderson did not address the other findings from the
pulmonary function studies. Example 5-4, page 94-95, for asbestos discussed clinical findings
based on pulmonary function studies beyond the predicted FVC.
There are circumstances where prior impairments to a scheduled member may be
included in calculating the overall percentage of loss.14 Appellant had x-ray evidence of severe
COPD dating back as early as August 2000, which predated his November 1, 2004 accepted
employment injury. The case will be remanded to OWCP for further medical development.
OWCP should ask Dr. Anderson to further address the extent of any pulmonary impairment
based on pulmonary function studies or refer appellant for examination by a Board-certified
pulmonary specialist. After such further medical development as OWCP deems necessary, a
de novo decision shall be issued regarding appellant’s entitlement to a schedule award.
CONCLUSION
Appellant’s claim for a schedule award is not in posture for decision.15

11

5 U.S.C. § 8107(c)(22); 20 C.F.R. § 10.404(a).

12

Id. at § 8107(c); Id. at § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

13

Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.808.7a(2); see R.D., 59 ECAB 127, 130 (2007).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.7a(2).
15

Given the Board’s disposition of the schedule award claim on the merits, OWCP’s December 1, 2011 decision
denying reconsideration is moot.

4

ORDER
IT IS HEREBY ORDERED THAT the December 1 and October 5, 2011 decisions of
the Office of Workers’ Compensation Programs are set aside and the case is remanded for
further action consistent with this decision.
Issued: July 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

